Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 6-9, 12, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amendments to the claims and associated arguments are sufficient to overcome the previously made rejections.
Regarding claims 1 and 6, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
wherein each of the plurality of switches receives a first sensitivity control signal or a second sensitivity control signal, the first sensitivity control signal providing a first switch combination where the plurality of coil arrays are in series, and the second sensitivity control signal providing for a second switch combination where the plurality of coil arrays are in parallel, and
wherein at least a portion of the plurality of the coil arrays are overlapping such that individual turns from each of the plurality of coils are adjacent to each other.
Claims 2, 7-9, 12, 15 and 16 are also allowable for further limiting allowed claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         

/SON T LE/               Primary Examiner, Art Unit 2863